Name: Council Regulation (EEC) No 1362/80 of 5 June 1980 amending Regulation (EEC) No 1269/79 in respect of the conditions for marketing reduced-price butter for direct consumption during the 1980/81 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/ 14 Official Journal of the European Communities 5. 6 . 80 COUNCIL REGULATION (EEC) No 1362/80 of 5 June 1980 amending Regulation (EEC) No 1269/79 in respect of the conditions for marketing reduced-price butter for direct consumption during the 1980/81 milk year term of validity of the special arrangements so fai applied to the United Kingdom ; Whereas the arrangement applicable until 31 Ma&gt; 1980 having been kept in application by Regulatior (EEC) No 1 390/80 ( 7), as a precaution and subject to new provisions, the new arrangement should be applied with retroactive effect as from 1 June, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 6 of Regulation (EEC) No 1269/79 : 'During the 1980/81 milk year : (a) the Member States are authorized to make use of Scheme A referred to in Article 2 (T without prejudice to a decision concerning Scheme B to be taken before 1 December 1980 taking into account the change in the situation of butter stocks ; (b) however, the United Kingdom may continue to apply the scheme referred to in Article 2 (2)' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 12 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas the system set up by Council Regulation (EEC) No 1269/79 of 25 June 1979 on the marketing of reduced-price butter for direct consumption (5), as amended by Regulation (EEC) No 1 768/79 (6), applies only up to the end of the 1979/80 milk year ; Whereas there are still large quantities of butter on the market ; whereas the measures which lower the price of butter to the final private consumer should accordingly be maintained ; whereas, it is therefore proper, taking into account the Community's budge ­ tary constraints and resources, to authorize the Member States to continue to implement Scheme A given in Regulation (EEC) No 1269/79 for the 1980/ 81 milk year, without prejudice to a subsequent decision concerning Scheme B and to extend the It shall apply as trom 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Council The President G. MARCORA ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p . 6 . (} ) OJ No C 97, 21 . 4. 1980, p . 33 . (4 ) Opinion delivered on 26 March 1980 (not yet published in the Official Journal). (5 ) OJ No L 161 , 29 . 6 . 1979, p . 8 . (*) OJ No L 203 , 11 . 8 . 1979 , p . 1 . ( 7 ) OJ No L 136, 1 . 6 . 1980 , p. 1 .